 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GONZALO ARAMBULA,                                  Case No. 1:19-cv-00480-AWI-SAB

12                  Plaintiff,                          ORDER DIRECTING CLERK OF THE
                                                        COURT TO TERMINATE ALEX
13           v.                                         CERVANTES AND CLINICA SIERRA
                                                        VISTA AS DEFENDANTS IN THIS
14   UNITED STATES OF AMERICA,                          MATTER

15                  Defendant.                          (ECF No. 4)

16

17          On November 6, 2018, Gonzalo Arambula (“Plaintiff”) filed this action in the Fresno

18 County Superior Court. (ECF No. 1-1.) On April 10, 2019, the United States of America

19 removed this matter to the Eastern District of California. (ECF No. 1.) On April 12, 2019, a
20 notice of substitution was filed by the United States of America. (ECF No. 4.)

21          Pursuant to 28 U.S.C. § 2679, the exclusive remedy against an employee working in the

22 scope of his employment is against the United States. As relevant here, a non-profit private

23 entity receiving federal funds shall be deemed to be an employee of the Public Health Service

24 and the exclusive remedy shall be against the United States. 42 U.S.C. 233(g)(1)(A). “Upon

25 certification by the Attorney General that the defendant employee was acting within the scope of

26 his office or employment at the time of the incident out of which the claim arose, any civil action
27 or proceeding commenced upon such claim in a United States district court shall be deemed an

28 action against the United States under the provisions of this title and all references thereto, and


                                                    1
 1 the United States shall be substituted as the party defendant.” 28 U.S.C. § 2679(d)(1).

 2          The United States has filed a certification that the defendants named in this action, Alex

 3 Cervantes and Clinica Sierra Vista were deemed to be employees of the Public Health Service

 4 and were acting within the course and scope of their employment at the time of the incidents

 5 alleged in the complaint. (ECF No. 4-1.)

 6          Accordingly, pursuant to 28 U.S.C. § 2679, this action is proceeding against the United

 7 States of America and the Office of the Clerk is DIRECTED to terminate Alex Cervantes and

 8 Clinica Sierra Vista as defendants in this action.

 9
     IT IS SO ORDERED.
10

11 Dated:     April 17, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                        2
